



COURT OF APPEAL FOR ONTARIO

CITATION: Jog v. Bank of Montreal, 2020 ONCA
    781

DATE: 20201208

DOCKET: C67578

Feldman, Simmons and Harvison
    Young JJ.A.

BETWEEN

Chandrahas Jog

Plaintiff (Appellant)

and

Bank of Montreal

Defendant (Respondent)

Chandrahas Jog, acting in person

Kate McNeill-Keller and Justine
    Lindner, for the respondent

Heard: November 4, 2020 by video conference

On appeal from the order of Justice Deena F. Baltman of the Superior
    Court of Justice, dated October 16, 2019.

COSTS
    ENDORSEMENT

[1]

Costs of the appeal to the appellant fixed in
    the amount of $3,500 inclusive of disbursements and HST.

K.
    Feldman J.A.

Janet
    Simmons J.A.

A.
    Harvison Young J.A.


